cca_2016112115175147 id uilc number release date from sent sun pm to cc bcc subject issue drew in regard to your question about overstated basis and sec_6501 congress amended sec_6501 in the surface transportation and veterans health care choice improvement act of h_r pub law no to provide that an understatement of gross_income by reason of an overstatement of unrecovered cost or other basis is an omission from gross_income this applies even if the overstatement of basis is not in regard to a sold asset please let me know if i may be of any further assistance yours elie
